DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mrowka (US Patent Application Publication 2012/0295478 A1).
As per claim 1, Mrowka teaches an assembly (seen in figure 1 and 2), comprising: first and second printed circuit boards (PCBs) (not shown see paragraph [0033]), the PCBs being disposed generally parallel to each other: a first coaxial connector 2 mounted to the first PCB, the first coaxial connector 2 comprising a first inner contact (5 of 2) and a first outer connector body (8 of 2). the first outer connector body (8 of 2) having a first thickness (along 6): and a second coaxial connector 3 mounted to the second PCB (not shown see paragraph [0033]), the second axial connector comprising a second inner contact (5 of 3) and an engagement surface (along 12), the second inner contact (5 of 3) engaging the first inner contact (5 of 2). the engagement surface (along 12) being flexible in a direction normal Z to the second PCB, the engagement surface (along 12) having a second thickness (along 9) that is greater than the first thickness (along 6) the engagement surface (along 12) engaging the first outer connector body (8 of 2).
As per claim 2, Mrowka teaches an assembly (seen in figure 1 and 2), wherein the second outer connector body comprises a conductive gasket (18, 19).
As per claim 3, Mrowka teaches an assembly (seen in figure 1 and 2), wherein the second outer conductor body (8 of 3) comprises a raised contact pad (to engage with 7 not shown see paragraph [0033]).
As per claim 4, Mrowka teaches an assembly (seen in figure 1 and 2), wherein the first inner contact (5 of 2) has a tapered free end (along 20). and the second inner contact (5 of 3) has a splayed free end (along engagement portion of 5).
As per claim 5, Mrowka teaches an assembly (seen in figure 1 and 2), wherein the first inner contact (5 of 2) is configured such that a free end (along 20) thereof can retract and extend axially relative to the first PCB (not shown see paragraph [0033]).
As per claim 6, Mrowka teaches an assembly (seen in figure 1 and 2), wherein the first inner contact (5 of 2) can be secured into a retracted position (seen in figure 1 and 2).
As per claim 7, Mrowka teaches an assembly (seen in figure 1 and 2), wherein the second outer conductor body (8 of 3) comprises one of a conductive gasket (18, 19) and a raised contact pad (to engage with 7 not shown see paragraph [0033]).
As per claim 8, Mrowka teaches an assembly (seen in figure 1 and 2), wherein the second outer conductor body comprises one of a conductive gasket (18, 19) and a raised contact pad (to engage with 7 not shown see paragraph [0033]).
As per claim 9, Mrowka teaches an assembly (seen in figure 1 and 2), comprising: first and second printed circuit boards (PCBs) (not shown see paragraph [0033]). the PCBs being disposed generally parallel to each other: a first coaxial connector 2 mounted to the first PCB. the first coaxial connector 2 comprising a first inner contact (5 of 2) and a first outer connector body (8 of 2) having a free end (along 20) surface with a first thickness (along 6): and a second coaxial connector 3 mounted to the second PCB, the second axial connector 3 comprising a second inner contact (5 of 3) and an engagement surface (along 12), the second inner contact (5 of 3) engaging the first inner contact (5 of 2). the engagement surface (along 12) having a second thickness (along 9) that is greater than the first thickness (along 6): and wherein the first outer connector body (8 of 2) is configured to bow radially under axial compression induced by engagement between the free end (along 20) surface of the first outer connector body (8 of 2) and the engagement surface (along 12) of the second outer connector body (5 of 3).
As per claim 10, Mrowka teaches an assembly (seen in figure 1 and 2), wherein the first inner contact (5 of 2) has a tapered free end (along 20). and the second inner contact (5 of 3) has a splayed free end (along engagement portion of 5).
As per claim 11, Mrowka teaches an assembly (seen in figure 1 and 2), wherein the first inner contact (5 of 2) is configured such that a free end (along 20) thereof can retract and extend axially relative to the first PCB (not shown see paragraph [0033]).
As per claim 12, Mrowka teaches an assembly (seen in figure 1 and 2), wherein the first inner contact (5 of 2) can be secured into a retracted position (seen in figure 1 and 2).
As per claim 13, Mrowka teaches an assembly (seen in figure 1 and 2), comprising: first and second printed circuit boards (PCBs) (not shown see paragraph [0033]). the PCBs being disposed generally parallel to each other: a first coaxial connector 2 mounted to the first PCB. the first coaxial connector 2 comprising a first inner contact (5 of 2) and a first outer connector body (8 of 2) having a free end (along 20) surface with a first thickness (along 6): and a second coaxial connector 3 mounted to the second PCB, the second axial connector comprising a second inner contact (5 of 3) and an engagement surface (along 12), the second inner contact (5 of 3) engaging the first inner contact (5 of 2). the engagement surface (along 12) having a second thickness (along 9) that is greater than the first thickness (along 6): and wherein the first outer connector body (8 of 2) is configured to be arcuate in cross-section, such that the outer connector body deflects under axial compression induced by engagement between the free end (along 20) surface of the first outer connector body (8 of 2) and the engagement surface (along 12) of the second outer connector body to provide axial float to the engaged connectors (2 and 3).
As per claim 14, Mrowka teaches an assembly (seen in figure 1 and 2), wherein the first inner contact (5 of 2) has a tapered free end (along 20), and the second inner contact (5 of 3) has a splayed free end (along engagement portion of 5).
As per claim 15, Mrowka teaches an assembly (seen in figure 1 and 2), wherein the first inner contact (5 of 2) is configured such that a free end (along 20) thereof can retract and extend axially relative to the first PCB (not shown see paragraph [0033]).
As per claim 16, Mrowka teaches an assembly (seen in figure 1 and 2), wherein the first inner contact (5 of 2) can be secured into a retracted position (seen in figure 1 and 2).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831